Citation Nr: 0841056	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-18 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision by the RO.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

VA is required to provide a medical examination and/or 
opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  Under applicable law, a 
medical examination and/or opinion is deemed "necessary" if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period, provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4) (2008).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the latter of these three elements presents a 
"low threshold" and may be satisfied by medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

In the present case, the evidence of record includes VA 
clinical reports showing that the veteran has a chronic, 
bilateral hearing deficit that is, at least in part, 
sensorineural in nature.  He says that he was exposed to loud 
noises during service and that he received in-service 
treatment for ear problems on several occasions.  He also 
says that he has had trouble with hearing loss ever since.  
Because the evidence establishes that the veteran has a 
current hearing impairment, and because he is competent to 
offer statements with respect to continuity of symptoms and 
exposure to noise, a medical nexus examination is necessary.  
Because one has not yet been obtained, a remand is required.  
38 C.F.R. § 19.9 (2008).  See also Russo v. Brown, 9 Vet. 
App. 46, 51 (1996) (indicating that VA has a heightened duty 
to assist a claimant under circumstances where service 
records cannot be located).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to identify, and provide 
releases for (where necessary), any care 
providers who might possess new or additional 
evidence pertinent to the claims here in 
question.  If the veteran provides adequate 
identifying information, and the necessary 
releases, assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non-duplicative) evidence 
obtained should be associated with the claims 
file.

2.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an audiometric examination.  
After reviewing the claims file, examining 
the veteran, and conducting audiometric and 
speech discrimination (Maryland CNC) testing 
of both ears, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 percent 
or more probable) that the veteran has 
tinnitus or a current hearing disability of 
either ear that can be attributed to service, 
to include any in-service exposure to noise.  
A complete rationale should be provided.

3.  Thereafter, take adjudicatory action on 
the claims here at issue.  If any benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, the current version of 
38 C.F.R. § 3.159.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

